Order entered December 21, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-01589-CV

               Gethotdeal, Inc. d/b/a Florida Cars, Appellant

                                     V.

                         Michael Fischman, Appellee

              On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-03690-2012

                                    ORDER

      The Court has before it appellant's December 19, 2012 motion to extend
time to file brief, which is unopposed.  The  Court  GRANTS  the  motion  in
part and ORDERS appellant to file its brief by February 18, 2013.

                                       /s/   MOLLY FRANCIS
                                             JUSTICE